DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-28 of the US Patent Application No. 16/596,424 filed 10/08/2019 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biased portion” allowing the visual inspection of the tissue site must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 21 require a biased portion allowing the visual inspection of the tissue site being moved from a first position to the second position. 
Claimed biased portion is not shown on drawings and neither structure of this portion nor its position is described that makes claim indefinite. 
For purpose of further examination, the biased portion is interpreted as being a moving portion comprising a window or made of transparent material allowing the visual inspection of the tissue site, wherein no bolster material is present between the biased portion of the tissue site.
Appropriate correction is required.
No art rejection is present for claims 1-21, since the closest prior art of record Bubb et al. (US 6,951,553) and Cartmell et al. (US 5,674,523) fail to teach, suggest or render obvious a moving portion comprising a window or made of transparent material allowing the visual inspection of the tissue site, wherein no bolster material is present between the biased portion of the tissue site.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the ability to observe the inner space under the dressing.
 Cartmell et al. (US 5,674,523) remedies this deficiency by teaching a wound dressing comprising a window allowing to observe the space under the dressing.
However, none of cited art teach or suggest the a moving portion comprising a window or made of transparent material allowing the visual inspection of the tissue site, wherein no bolster material is present between the biased portion of the tissue site.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22, 23 and 26-28 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bubb et al. (US 6,951,553).
Regarding claim 22, Bubb discloses a dressing assembly for treating a tissue site with a reduced pressure (Abstract, lines 1-3), comprising: 
a bolster body FTC. 2 and 58a (Fig. 10) configured to receive the reduced pressure (col. 4, lines 1-2; col. 6, line 20) and to allow a visual inspection of at least a portion of the tissue site (col. 10, lines 57-59), the bolster body including: 
a first portion 58a (col. 5, line 20; fig. 10), 
a second portion FTC. 2 (col. 4, lines 1-2; fig. 10), and 
a separation A (fig. 10; annotated by the Examiner) defined between the first portion and the second portion when the reduced pressure is removed from the bolster body; and 
a sealing member 24 (Fig. 10) configured to form a seal around the bolster body (col. 6, lines 13-16).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 23, Bubb discloses the dressing, wherein the first portion and the second portion are naturally overlapping when the reduced pressure is received by the bolster body due to external force caused by the ambient pressure.
Regarding claim 27, Bubb discloses the dressing, wherein the bolster body comprises a foam (col. 3, line 25).
Regarding claims 26 and 28, Bubb discloses the dressing, wherein at least a portion of the sealing member is formed from a see-through material (col. 10, lines 57-59).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US 6,951,553) in view of Pinto et al. (US 2019/0269835).
Bubb discloses the invention discussed above but does not expressly disclose the dressing, wherein the bolster body comprises a mesh material.
Pinto teaches a wound dressing (Abstract, lines 1-2), wherein the bolster body comprises a mesh material (page 2, [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bolster of Bubb with the mesh material, as taught by Pinto in order to simplify the dressing by employing the material of the type conventionally known in the art.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Bubb et al. (US 6,951,553) and Pinto et al. (US 2019/0269835) fail to teach, suggest or render obvious the dressing, wherein the separation between the portions of the bolster allows visual inspection of the tissue site, when the reduced pressure is removed from the bolster.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781